Citation Nr: 0719881	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  00-06 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability evaluation greater than 40 
percent for a low back disability.  

2.  Entitlement to an initial disability evaluation greater 
than 10 percent for a left ankle disability.  

3.  Entitlement to an initial disability evaluation greater 
than 10 percent for a left hip and pelvis disability.  

4.  Entitlement to an initial disability evaluation greater 
than 10 percent each for bilateral knee disabilities.  

5.  Entitlement to an effective date earlier than February 4, 
1992 for the grant of special monthly compensation (SMC) for 
loss of use of a creative organ.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from February 1968 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1999 and August 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.  

The Board notes that the veteran has been in receipt of a 
total rating (100 percent) or a total rating based upon 
individual unemployability for more than 30 years in this 
eleven volume case.  Therefore, the veteran should seriously 
consider withdrawing all claims before both the RO and the 
Board because further increases in his individual disability 
evaluations will not lead to additional VA compensation.  

Simply stated, the veteran cannot receive a disability 
evaluation that is greater than 100 percent.  

Until such time as the veteran withdraws these claims, the 
Board will address them.  

FINDINGS OF FACT

1.  The veteran does not have unfavorable ankylosis of the 
entire thoracolumbar spine.  Nor does he have incapacitating 
episodes.  His low back disability is not pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  

2.  The veteran does not have marked limitation of motion of 
the left ankle.  

3.  The veteran's left thigh is not limited to 30 degrees 
flexion and there is no x-ray evidence of the involvement of 
2 or more major joints or 2 or more minor joint groups with 
occasional incapacitating exacerbations.  

4.  The veteran does not have moderate recurrent subluxation 
or lateral instability of the knees and there is no x-ray 
evidence of the involvement of 2 or more major joints or 2 or 
more minor joint groups with occasional incapacitating 
exacerbations.  

5.  The RO denied SMC for loss of use of a creative organ in 
April 1985.  The Board upheld the RO's determination in a 
September 1985 decision.  The veteran reopened his claim for 
SMC on February 4, 1992.  The RO granted the claim in a 
November 1999 decision, and assigned an effective date of 
February 4, 1992, the date the claim was reopened.    


CONCLUSIONS OF LAW

1.  The criteria for a higher percent rating for a low back 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, Diagnostic 
Codes (DC) 5293 (effective prior to September 26, 2003); 5293 
(effective from September 23, 2002, to September 26, 2003); 
5243 (effective September 26, 2003).  

2.  The criteria for a 20 percent rating for a left ankle 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, DC 5271 
(2006).

3.  The criteria for a 20 percent rating for a left hip and 
pelvis disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, DC 5252-
5003 (2006).

4.  The criteria for a 20 percent rating for bilateral knee 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, DC 5003-5257 
(2006).

5.  The criteria for an effective date earlier than February 
4, 1992, for the grant of SMC for loss of use of a creative 
organ have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  


Low back disability

With regard to the veteran's low back disability, where an 
increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

The veteran's low back disability is currently evaluated as 
40 percent disabling under DC 5293, intervertebral disc 
syndrome.  38 C.F.R. § 4.71a (2002).  

During the course of this appeal, VA promulgated new 
regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, DC 5293, effective September 23, 
2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 
38 C.F.R. pt. 4).  Later, VA promulgated new regulations for 
the evaluation of the remaining disabilities of the spine, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003) (codified at 38 C.F.R. pt. 4).  If a law or 
regulation changes during the course of a claim or an appeal, 
the version more favorable to the veteran will apply, to the 
extent permitted by any stated effective date in the 
amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3- 
2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  The amendments above have established the 
effective dates without a provision for retroactive 
application.  Thus, the amendments may be applied as of, but 
not prior to, September 23, 2002, and September 26, 2003, 
respectively.  

The amendments renumber the diagnostic codes and create a 
General Rating Formula for Diseases and Injuries of the 
Spine, based largely on limitation or loss of motion, as well 
as other symptoms.  The amendments also allow for 
intervertebral disc syndrome, DC 5243, to be evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  

The RO addressed the previous and amended criteria in the 
December 2003 supplemental statement of the case (SSOC).  
Therefore, the Board may also consider these amendments 
without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4. Vet. App. 
384, 392-94 (1993).  

Prior to September 23, 2002, DC 5293, severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief, warranted a 40 percent evaluation.  A 60 percent 
evaluation was warranted when the disability was pronounced 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  38 C.F.R. § 4.71a (2002).  

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. 
§ 4.25 (the combined rating table) separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Effective September 23, 2002, intervertebral disc syndrome 
warrants a 40 percent evaluation when the veteran has 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  A 60 
percent evaluation is warranted when the veteran has 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  These criteria are the same 
in the amendment effective September 26, 2003.  

For purposes of assigning evaluations under Code 5243, an 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note 1 (2006).  There is no evidence of record 
indicating that veteran has ever had an incapacitating 
episode due to his low back disability.  Therefore, the 
Formula for Rating Intervertebral Disc Syndrome does not 
apply to the veteran and the criteria set forth in DC 5293 
prior to September 23, 2002, are more favorable to him.  

Effective September 26, 2003, the regulations regarding 
diseases of and injuries to the spine, to include 
intervertebral disc syndrome, were again revised.  Under 
these regulations, the veteran's intervertebral disc syndrome 
is evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The new criteria apply with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
There is no evidence of record that the veteran has chronic 
orthopedic or neurological manifestations of his low back 
disability, which provides evidence against this claim.  

As of September 26, 2003, a 40 percent evaluation is 
warranted under the General Rating Formula for Diseases and 
Injuries of the Spine when the forward flexion of the 
thoracolumbar spine is 30 degrees or less, or there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is warranted when there is unfavorable 
ankylosis of the entire thoracolumbar spine.  There is no 
evidence of record to show that the veteran has ankylosis of 
the thoracolumbar spine.  Therefore the amended criteria set 
forth in the General Rating Formula for Diseases and Injuries 
of the Spine are not as favorable to the veteran as the 
criteria in DC 5293, effective prior to September 23, 2002.  

The veteran underwent a VA spine examination in January 2006.  
The veteran stated that his back hurt the most in the morning 
and the pain lasted for six to eight hours per day.  He 
claimed to have weekly flare-ups that lasted approximately 
two hours.  He denied additional limitation of motion, 
dizziness, weight loss, fevers, malaise, visual disturbance, 
numbness, weakness, bladder or bowel problems, unsteadiness, 
or falling.  The veteran walked with a cane due to pain in 
his knees and hips.  He did not have a lumbosacral orthosis.  
He reported being able to walk for 10 to 20 minutes.  

The examiner found that the veteran was independent with 
regard to self-care and activities of daily living.  Upon 
examination, the veteran's forward flexion was 0 to 50 
degrees, with pain from 30 degrees to 50 degrees.  His 
extension was from 0 to 10 degrees with pain.  His lateral 
flexion was 0 to 15 degrees with pain from 10 to 15 degrees 
bilaterally.  His lateral rotation was 0 to 20 degrees with 
pain from 10 to 20 degrees bilaterally.  Upon repetitive 
motion, the veteran felt pain but there was no evidence of 
weakness, fatigue, or functional impairments.  There were 
spasms in the lumbosacral area at the paravertebral muscle.  

No neurological symptoms were noted.  The veteran had intact 
pinprick stimulation.  There was no atrophy and his strength 
was 5/5.  The examiner noted that the veteran had a 
prosthetic right foot.  His deep tendon reflexes were +2 and 
symmetrical.  The examiner stated that the veteran had not 
been hospitalized due to his low back disability, nor had he 
been prescribed bed rest.  The examiner concluded that the 
veteran's disability was "mild-to-moderate" in severity 
with easy exacerbation of pain upon minimal physical 
activity.  

The veteran underwent a VA spine examination in May 2003.  He 
complained of constant low back pain.  He denied weight loss, 
fever, malaise, dizziness, numbness, weakness, and bladder 
complaints.  He reported being able to walk for about 5 
minutes and then stopping due to back and hip pain.  The 
veteran used a shower chair and occasionally needed his 
wife's help to bathe.  He reported no longer being able to 
participate in karate or judo.  

Upon examination, the veteran had a prosthetic right foot and 
walked with a right lower extremity limp.  He had adequate 
alignment of his head over his trunk and symmetric spinal 
motion.  The veteran's spine flexion was 0 to 58 degrees, his 
extension was 0 degrees.  His lateral bending was 10 degrees 
to the right and 15 degrees to the left.  The veteran 
complained of pain with motion.  There were no neurological 
problems associated with the veteran's low back disability.  

The Board finds that the facts and examinations cited above 
are entitled to great probative weight and that they provide 
evidence against the veteran's claim.  There is no evidence 
of record that his back disability has neurological 
manifestations that warrant separate evaluations.  
Additionally, the examinations cited above and his post-
service medical records do not show that the veteran's low 
back disability has symptoms compatible with sciatic 
neuropathy.  The veteran does not have absent ankle jerk in 
his left lower extremity and uses a prosthetic right foot.  

The veteran's low back disability does not meet the criteria 
for a 60 percent evaluation under DC 5293.  He has no 
neurologic complications from his disability and as a result, 
the criteria for a 60 percent evaluation are not met.  
Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's low back disability does 
not more closely approximate a 60 percent rating.  38 C.F.R. 
§ 4.7.  Therefore, the preponderance of the evidence against 
this claim.  38 C.F.R. § 4.3.  

Left hip and pelvis, left ankle, and bilateral knee 
disabilities

With regard to the remaining increased evaluation claims, if 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

The veteran's left ankle disability is currently evaluated as 
10 percent disabling under DC 5271, limitation of motion of 
the ankle.  38 C.F.R. § 4.71a.  Under DC 5271, a 10 percent 
evaluation is warranted for moderate limitation of motion and 
a 20 percent evaluation is warranted for marked limitation of 
motion.  

The veteran underwent a VA joints examination in January 
2006.  The veteran's dorsiflexion was 0 to 20 degrees, which 
was normal.  He had pain beginning at 10 degrees.  His 
plantar flexion was from 0 to 45 degrees, which is normal.  
He had pain at 20 degrees.  His ranges of motion improved 
from his May 2003 VA joints examination.  The examiner did 
not find edema, effusion, or redness, which was also an 
improvement from the previous examination.  The veteran was 
diagnosed with degenerative joint disease (DJD) with a 
calcaneal spur.  

In May 2003, the veteran underwent a VA joints examination.  
The veteran's dorsiflexion was 10 degrees and his plantar 
flexion was 30 degrees.  He complained of pain at 30 degrees 
during plantar flexion.  The examiner noted moderate swelling 
of the left ankle.  There was no ankylosis of the left ankle.  

In June 2001, the veteran underwent a VA joints examination.  
The examiner described limited motion without pain.  

The Board finds that the examinations cited above are 
entitled to great probative weight and that they provide 
evidence against the veteran's claim.  Reviewing the 
evidence, the Board finds that the overall disability picture 
for the veteran's left ankle disability does not more closely 
approximate a 20 percent rating.  38 C.F.R. 
§ 4.7.  Therefore, the preponderance of the evidence against 
this claim.  38 C.F.R. § 4.3.  

The veteran's left hip and pelvis disability is currently 
rated as 10 percent disabling by analogy under DC 5252-5003, 
limitation of flexion of the thigh and degenerative 
arthritis.  Under DC 5252, a 10 percent evaluation is 
warranted when flexion is limited to 45 degrees.  A 20 
percent evaluation is warranted when flexion is limited to 30 
degrees.  Under DC 5003 when there is no compensable 
limitation of motion, a 10 percent rating is warranted when 
there is x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups.  A 20 percent rating 
is warranted where there is x-ray evidence of the involvement 
of 2 or more major joints or 2 or more minor joint groups 
with occasional incapacitating exacerbations.  

The veteran underwent a VA joints examination in January 
2006.  His left hip flexion was from 0 to 110 degrees with 
pain from 90 to 110 degrees.  His extension was from 0 to 30 
degrees with pain from 20 to 30 degrees. The veteran was 
unable to squat due to hip pain.  Upon repetitive motion, the 
veteran felt pain, but there was no evidence of further 
fatigue, incoordination, or weakness.  The veteran could 
stand up and sit down without problems.  There was tenderness 
to palpation at the trochanteric area, the sacroiliac joints, 
and the pelvic inguinal area.  No edema, effusion, or redness 
was observed.  There were no callosities, breakdowns, unusual 
shoe wear patterns, or ankylosis.  The veteran did not have 
constitutional signs for inflammatory arthritis.  The veteran 
was diagnosed with pelvic DJD located at the coxofemoral 
joints and the inferior pubic rami and DJD of the left hip.  

In July 2002, the veteran had hip and pelvic x-rays taken.  
They showed osteophyte formation at the hip joints.  The 
joint spaces were well maintained.  There were osteoarthritic 
changes in both coxofemoral joints.  

The Board finds that the examination and x-ray impression 
cited above are entitled to great probative weight and that 
they provide evidence against the veteran's claim.  
Additional post-service treatment records do not provide 
evidence that the veteran's thigh is limited to 30 degrees of 
flexion or that there is there is x-ray evidence of the 
involvement of 2 or more major joints or 2 or more minor 
joint groups with occasional incapacitating exacerbations.  
In fact, there is no evidence of record to show that the 
veteran has ever had an incapacitating exacerbation due to 
his left hip and pelvis disability.  Reviewing the evidence, 
the Board finds that the overall disability picture for the 
veteran's left hip and pelvis disability does not more 
closely approximate a 20 percent rating.  38 C.F.R. § 4.7.  
Therefore, the preponderance of the evidence against this 
claim.  38 C.F.R. § 4.3.  

With regard to the veteran's claims for increased evaluations 
for his bilateral knee disabilities, the Board notes that the 
veteran's flexion and extension in both legs is not severe 
enough to warrant a compensable evaluation under DC 5260 or 
5261.  The veteran is also not entitled to separate ratings 
for limitation of flexion and extension, as his ranges of 
motion do not meet the criteria for a compensable evaluation 
under the appropriate DCs.  There is no evidence of ankylosis 
of the knees to warrant application of DC 5256 or evidence of 
dislocated cartilage with episodes of "locking," pain, or 
effusion into the joint to warrant application of DC 5258.  
See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
diagnostic code should be upheld if supported by explanation 
and evidence).  

The veteran's bilateral knee disabilities are currently rated 
by analogy under DC 5003-5257, degenerative arthritis and 
other impairment of the knee.  The rating criteria for DC 
5003 are discussed above.  Under DC 5257, a 10 percent 
evaluation is warranted when there is slight recurrent 
subluxation or lateral instability in the knee.  A 20 percent 
evaluation is warranted when the disability is moderate.  

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.  

The Board notes that the VA General Counsel has determined 
that a veteran with service-connected arthritis and 
instability of the knee may be rated separately under DCs 
5003 and 5257, so long as the evaluation of knee dysfunction 
under both codes does not amount to prohibited pyramiding 
under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997), 
62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (Aug. 14, 1998), 
63 Fed. Reg. 56,704 (1998).  However, the record does not 
show findings to warrant separate evaluations because the 
veteran does not have instability of the knees.  Even though 
the veteran's knee disabilities are rated under the DC for 
subluxation and instability, there is no record of the 
veteran having instability in his knees.  Accordingly, a 
separate evaluation for arthritis of each knee is not 
warranted.  

A separate compensable rating may be assigned where the 
veteran has both limitation of motion and instability of the 
knee joint.  However, the veteran's ranges of motion in his 
knees do not warrant compensable evaluations under the 
appropriate DCs.  Thus, a separate rating for limitation of 
motion is not warranted.  See VAOPGCPREC 23-97.  

The veteran underwent a VA joints examination in January 
2006.  The veteran used a right knee brace but was able to 
flex his knees from 0 to 140 degrees with pain from 90 to 140 
degrees.  The examiner did not observe instability, effusion, 
edema, or redness.  The examiner provided a diagnosis of 
patellofemoral joint dysfunction.  

X-rays of the veteran's knees from July 2004 show mild to 
moderate DJD in the left knee in the medial joint compartment 
and spur formations in both patellae.  His right knee had an 
unremarkable patellofemoral compartment evaluation.  

In May 2003, the veteran underwent a VA joints examination.  
He reported falls secondary to hip pain.  The veteran's right 
knee extended to 0 degrees and flexed to 125 degrees.  His 
left knee extended to 0 degrees and flexed to 120 degrees.  
He complained of pain at 125 and 120 degrees of flexion.  The 
examiner stated that the veteran was not additionally limited 
by pain, fatigue, weakness or lack of endurance following 
repetitive use.  The veteran's Lachman's, anterior-posterior 
drawer, valgus-varus stress, and McMurray's tests were all 
negative.  There were no constitutional signs of inflammatory 
arthritis.  The examiner diagnosed the veteran with right 
knee patellofemoral pain syndrome and left knee medial 
meniscectomy by arthroscopy.  

The Board finds that the facts and examinations cited above 
are entitled to great probative weight and that they provide 
evidence against the veteran's claims.  The August 2001 
rating decision which granted service connection for the 
veteran's knees stated that the rating was assigned because 
of painful limited motion of the knees as opposed to a 
finding of knee instability.  In addition, there is no x-ray 
evidence sufficient to meet the criteria for a 20 percent 
evaluation under DC 5003.  There is also no evidence to show 
that the veteran has ever had an incapacitating exacerbation 
as a result of his bilateral knee disabilities.  Reviewing 
the evidence, the Board finds that the overall disability 
picture for the veteran's bilateral knee disabilities does 
not more closely approximate a 20 percent rating.  38 C.F.R. 
§ 4.7.  Therefore, the preponderance of the evidence against 
this claim.  38 C.F.R. § 4.3.  

With regard to the veteran's left ankle, left hip and pelvis, 
and knee disabilities, the Board notes that the veteran would 
not be entitled to a higher evaluation even when taking 
functional loss due to pain on motion, as set forth in 
DeLuca.  The veteran's disabilities would not meet the 
criteria for their current evaluations without considering 
the factors discussed above, and considering them does not 
cause the veteran's disabilities to meet the criteria for an 
even higher evaluation.  

Since the present appeal arises from an initial rating 
decision which established service connection and assigned 
initial disability ratings for the veteran's left ankle, left 
hip and pelvis, and knee disabilities, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds that the criteria for higher 
disabilities have not been met at any time to warrant staged 
ratings for the claimed disabilities.  Simply stated, the 
Board does not find evidence that the veteran's disability 
evaluations should be increased for any separate period based 
on the facts found during the appeal period.  The evidence of 
record from the day the veteran filed his claims to the 
present supports the conclusion that he is not entitled to 
increased compensation during any time within the appeal 
period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of extra-
schedular evaluations under 38 C.F.R. § 3.321(b).  That is, 
there is no evidence of exceptional or unusual circumstances, 
such as frequent hospitalization or marked interference with 
employment, to suggest that the veteran is not adequately 
compensated by the regular rating schedule.  VAOPGCPREC 6-96.  
In any event, the veteran is already at 100 percent.  
Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to higher ratings for the 
claimed disabilities.  38 C.F.R. § 4.3.  

Earlier effective date for the grant of SMC

The assignment of effective dates of awards is governed by 38 
U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2006).  
Unless specifically provided otherwise, the effective date of 
an award based on a claim for an increased rating "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean that the effective date of an evaluation and an 
award of compensation based on an increased rating claim 
"will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later."  38 C.F.R. §§ 
3.400; 3.400(o)(1).

The law provides an exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation."  38 U.S.C.A. 
§ 5110(a), (b)(2) (West 2002).  If the evidence shows that 
the increase in disability occurred prior to the date of 
receipt of claim, the RO may assign the earliest date as of 
which it is ascertainable that the increase occurred as long 
as the claim for the increased disability rating was received 
within a year of the date that the increase occurred.  38 
U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2); 
see Harper v. Brown, 10 Vet. App. 125 (1997; Quarles v. 
Derwinski, 3 Vet. App. 129, 134- 135 (1992); VAOPGCPREC 12-
98, 63 Fed. Reg. 56704 (1998).

Determining whether an effective date assigned for an 
increased rating is proper under the law requires a 
determination of the date of the receipt of the claim for the 
increased rating and a determination of when the increase in 
disability was ascertainable.  The Board must therefore 
determine the date of receipt of the veteran's SMC claim, and 
then determine the date that it became factually 
ascertainable that an award for SMC for loss of use of a 
creative organ was warranted.

The RO granted service connection for loss of erectile power 
due to corrective surgery for priapism and assigned an 
effective date of November 27, 1970.  In December 1984, the 
veteran filed a claim for SMC, which the RO denied in April 
1985.  He appealed this decision to the Board, and the Board 
denied it in September 1985.  

When a rating decision issued by the RO is affirmed by the 
Board, that determination is considered final.  See 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1104 (2006).  

In the present case, a review of the record does not reveal 
any evidence in the one year prior February 4, 1992 which 
could factually ascertain loss of use of a creative organ.  
The RO granted SMC in a November 1999 decision after the 
veteran underwent a VA genitourinary examination that same 
month.  The veteran had a history of several penile surgeries 
and implants following an operation in 1970 to correct 
priapism.  The most recent surgeries were in 1996 (placement 
of an inflatable prosthesis) and February 1999 (glans penis 
fixation and right corporoplasty).  The examiner concluded 
that the veteran could not ejaculate and that sexual 
intercourse was difficult.  

Prior to the November 1999 VA genitourinary evaluation, it 
was not factually ascertainable that the veteran had lost use 
of a creative organ.  There is no evidence to show that the 
veteran lost use of a creative organ in the year prior to the 
date he reopened his claim.  

To make the grant of an earlier effective date for SMC, the 
Board would have to find that there was clear and 
unmistakable error (CUE) in the September 1985 final Board 
decision which denied the veteran's claim for SMC.  The 
veteran has not raised the issue of CUE in the September 1985 
Board decision.  As a result, the issue of CUE in the prior 
action is not before the Board at this time.  

In this regard, it is important for the veteran to understand 
that the United States Court of Appeals for Veterans Claims 
(Court) has consistently stressed the rigorous nature of the 
concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts:  it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  To constitute CUE, 
errors must be "undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313.  "It must always be remembered 
that CUE is a very specific and rare kind of 'error.'"  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  A simple disagreement 
with how the RO evaluated the facts is not sufficient to 
raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App. 
92, 95 (1995).  In any event, this issue is not before the VA 
at this time.    

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in May 2001, the RO advised the veteran of the evidence 
needed to substantiate his claims and explained what evidence 
VA was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the August 2001 adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The May 
2001 VCAA letter does not specifically ask the veteran to 
provide any evidence in his possession that pertains to the 
claim. Id. at 120-21.  However, the September 2005 VCAA 
follow up letter did make the specific request.  With regard 
to the earlier effective date claim, the RO did not provide 
VCAA notice prior to the November 1999 adverse decision on 
appeal, which was issued prior to the enactment of the VCAA.  
Id. at 120.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
September 2005 VCAA letter or to send a VCAA letter prior to 
the November 1999 decision is non-prejudicial, harmless 
error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
See Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran. 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  

The Board notes that in a June 2006 SSOC, the veteran was 
informed that a disability rating and effective date would be 
assigned if his claim was granted.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the February 2005 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

Once again, the veteran is asked to carefully consult with 
his service representative prior to filing any additional 
claims with the VA.

ORDER

An increased evaluation for a low back disability is denied.  

A higher initial evaluation for a left ankle disability is 
denied.  

A higher initial evaluation for a left hip and pelvis 
disability is denied.  

A higher initial evaluation for bilateral knee disabilities 
is denied.  

An effective date earlier than February 4, 1992, for the 
grant of SMC for loss of a creative organ is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


